UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                    ______

                                      No. 13-3543
                                        ______

                           In re: DANIEL W. ALLEN, SR.,
                                          Debtor


             ADVANCED TELECOMMUNICATION NETWORK, INC.,
                                Appellant
                             ______

                      On Appeal from United States District Court
                             for the District of New Jersey
                                (D. N.J. 1-12-cv-03793)
                      District Judge: Honorable Renee M. Bumb

                                         ______

                            ORDER AMENDING OPINION
                                    ______


       It appears that attorney Michael A. Katz, Esq. was listed in error as counsel for
appellant on the opinion. Accordingly, it is hereby O R D E R E D that the opinion
entered September 26, 2014 is hereby amended solely to delete the listing of Michael A.
Katz as counsel in this case.

For the Court,


Marcia M. Waldron, Clerk

Dated: September 29, 2014
JK/cc: All Counsel of Record
       Michael A. Katz, Esq.